DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11: The limitation “the inner friction surface being configured to cooperate with the at least one turn of the helical spring” (Lines 11-12) is redundant in view of the limitation “the housing having an inner friction surface configured to cooperate with at least one turn of the helical spring” at Lines 5-7.  Thus, the limitation at Lines 11-12 should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12, 18-20, and 26, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,253,288 to Lagarde et al., in view of U.S. Patent No. 6,415,894 to Giorgetti et al. and Tiny-Clutch SP-Series Spring Clutches.
Claim 11: Lagarde discloses a drum 140 of a spring brake 105 of an electromechanical actuator 100, the drum 140 including[:]
a housing 140 configured to house at least one helical spring 131, an input member 110, and an output member 120, the housing 141 having an inner friction surface 141 configured to cooperate with at least one turn of the helical spring 131.

wherein the method comprises at least one mechanical surface treatment step for treating the inner friction surface 141 of the housing 140 of the drum 140… the mechanical surface treatment step for the inner friction surface 141 of the housing 140 of the drum 140 being a step for generating furrows on the inner friction surface 141 of the housing 140.
The Office turns to Giorgetti which teaches a drum 10 of a parking brake 9, and a “cylindrical surface 12 formed on the inside of the drum 10.”  Col. 2, Lines 9-10.  Further, Giorgetti teaches “formed on the cylindrical surface 12 are surface irregularities 13, basically irregularities of shape, which take the form of a plurality of recesses 14 and a plurality of projections 15, both 14 and 15 extending along generatrices of the cylindrical surface 12.  The recesses 14 and the projections 15 alternate with each other and are distributed at a regular pitch.”  Col. 2, Lines 11-18.  In addition, Giorgetti teaches:
“In operation, when the parking brake is used for the first time, the shoes come into contact with the internal surface where they meet the surface irregularities that have been formed upon the latter. An immediate bedding-in takes place between the shoes and the internal surface. 
It has been found that by virtue of this bedding-in, the parking brake in accordance with the present invention performs at maximum efficiency from the first time it is operated, without requiring preparatory running-in or the preliminary application of expensive coatings. 
Another advantage of the parking brake according to the present invention is the simplicity of its manufacture, which is not the least advantage for an item intended to be mass-produced and which must give long and reliable service.”  Col. 2, Lines 38-47.

The Office finds that the Giorgetti teaching is from the same field of endeavor of the claimed invention (i.e., art related to drum brakes).
The Office further finds that the recesses 14 and projections 15 appear to be formed by a mechanical surface treatment step such as knurling.  In support of this finding, the Office cites to 
Based upon the Lagarde disclosure, and in view of the Giorgetti and Tiny-Clutch teachings, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain a method of manufacturing a drum of a spring brake of an electromechanical actuator, such that the method comprises at least one mechanical surface treatment for treating the inner friction surface 141 of the housing 140 of the drum 140 (such as knurling), the mechanical surface treatment step for the inner friction surface 141 of the housing 140 of the drum 140 being a step for generating furrows (similar or akin to the surface irregularities 13 taught by Giorgetti) on the inner surface 141 of the housing 140 of Lagarde, in order to improve braking between the helical spring 131 and housing 140 disclosed by Lagarde.
Claim 12: Lagarde, as modified above by Giorgetti and Tiny-Clutch, discloses the method for manufacturing the drum of the spring brake of the electromechanical actuator according to claim 11, wherein each furrow arranged at the inner surface 141 of the housing 140 of the drum 140 is oriented by a predetermined angle relative to a rotation axis of the drum 140 (see Col. 2, Lines 18-21; the Office notes that the predetermined angle, according to a broadest reasonable interpretation, can be any angle between 0-180 degrees).
Claims 18 and 26: Based on what is shown and disclosed by Lagarde, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain a method for manufacturing a spring brake 105 of an electromechanical actuator 100, the spring brake 105 including:
a helical spring 131,
drum 140 obtained according to the manufacturing method according to claim 11 and/or claim 12 (see the rejection of claims 11-12 above),
the drum 140 including a housing 140,
the inner friction surface 141 of the housing 140 of the drum 140 being configured to cooperate with the at least one turn of the helical spring 131,
the input member 110, and
the output member 120,
the method comprising:
at least one step for assembling the helical spring 131, the input member 110, and the output member 120 to the inside of the housing 140 of the drum 140.
Claim 19: Based on what is shown and disclosed by Lagarde, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain an electromechanical actuator 100 for a home automation installation (see the abstract of Lagarde) for closing or providing sun protection, the electromechanical actuator 100 comprising:
an electric motor 103;
a reduction gear 104, 106;
the spring brake 105 obtained according to the manufacturing method according to claim 18, the spring brake 105 comprising:
the helical spring 131,
the drum 140, the drum 140 including the housing 140,
the inner friction surface 141 of the housing 140 of the drum 140 being configured to cooperate with the at least one turn of the helical spring 131,
the input member 110, and
output member 120,
wherein the inner surface 141 of the housing 140 of the drum 140 includes furrows (as taught by Giorgetti in the rejection of Claim 11 above).
Claim 20: Lagarde, as modified by Giorgetti and Tiny-Clutch in the rejection of Claim 11 above, discloses a home automation installation for closing or providing sun protection, the home automation installation comprising:
the electromechanical actuator 100 according to claim 19; and
a screen (see the abstract) configured to be wound on a winding tube 1 rotated by the electromechanical actuator 100.
Claims 13-14 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,253,288 to Lagarde et al., in view of U.S. Patent No. 6,415,894 to Giorgetti et al. and Tiny-Clutch SP-Series Spring Clutches, as applied to Claim 11 above, and further in view of U.S. Patent No. 3,347,345 to Rogers et al.
Claim 13: The combination of Lagarde, Giorgetti, and Tiny-Clutches does not disclose or suggest a first series of furrow and a second series of furrows which are crossed relative to each other, as recited in Claim 13.
The Office turns to Rogers, which teaches a “brake drum 10 surrounded by a band 11, the band [11] having a lining shown at 12… Referring to FIG. 1, parallel sets of intersecting diagonal grooves are shown as forming a pattern of spaced diamond shaped lands.”  Col. 1, Lines 59-67.
Based upon the Rogers teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the method for manufacturing the drum 140 of the spring brake 105 of the electromechanical actuator 100 according to claim 12, wherein the step for mechanical surface treatment of the inner surface 141 of the housing 140 
Claim 14: FIGS. 1-2 of Rogers illustrate a first/second series of furrows that are crossed relative to each other, and which are oriented approximately 45º relative to an axis of a drum.  Based on the furrows shown in FIGS. 1-2 of Rogers, and in view of the method for manufacturing the drum 140 of the spring brake 105 of the electromechanical actuator 100 characterized in the rejection of Claim 13 above, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the method according to claim 13, wherein the first orientation angle and the second orientation angle, respectively, of the furrows of the first series and the furrows of the second series, relative to the rotation axis of the drum 140, are comprised in a range extending between 45º and 85º (see FIGS. 1-2 of Rogers), in order to improve braking of the spring brake 105.
Claims 27-28: Based on what is shown and disclosed by Lagarde, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain a method for manufacturing a spring brake 105 of an electromechanical actuator 100, the spring brake 105 including:
a helical spring 131,
drum 140 obtained according to the manufacturing method according to claim 13 and/or claim 14 (see the rejection of claims 11-14 above),
the drum 140 including the housing 140,
the inner friction surface 141 of the housing 140 of the drum 140 being configured to cooperate with the at least one turn of the helical spring 131,
the input member 110, and
the output member 120,
the method comprising at least one step for assembling the helical spring 131, the input member 110, and the output member 120 to the inside of the housing 140 of the drum 140.

Response to Arguments
Applicant’s arguments with respect to Claims 11-20 and 23-32 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Office notes that U.S. Patent No. 6,415,894 to Giorgetti et al. is not non-analogous art because Giorgetti is from the same field of endeavor of the claimed invention (i.e., art related to drum brakes).

Allowable Subject Matter
Claims 15-17, 23-25, and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 8,253,288 to Lagarde et al., U.S. Patent No. 6,415,894 to Giorgetti et al., Tiny-Clutch SP-Series Spring Clutches, and U.S. Patent No. 3,347,345 to Rogers et al. are considered to be the closest prior art.  
Claims 15, 23, 24, and 25: The closest prior art does not disclose or suggest a method step which comprises a thermochemical surface treatment of a drum which follows a mechanical surface treatment step of a drum.  

Conclusion
U.S. Patent No. 7,311,297 to Bradshaw et al. is made of record, not relied upon, but is considered pertinent to applicant's disclosure.  Specifically, Bradshaw teaches a “brake drum 142 having a heavily knurled surface.”  See Col. 4, Lines 23-24 and Claim 6 of Bradshaw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/RANDELL J KRUG/Primary Examiner, Art Unit 3658